


Exhibit 10.9




PATENT ASSIGNMENT



THIS PATENT ASSIGNMENT (“Assignment”), effective as of the 15th day of December
2005 (the “Effective Date”), is by and between Leonard DuCharme, with a
residence at 892 North 340 East, American Fork, Utah 84003, individually; Paul
Ressler, with a residence at 942 North 240 East, American Fork, Utah 84003,
individually; Darren Jensen, with a residence at 892 North 340 East, American
Fork, Utah 84003, individually, (collectively, the “Assignor”) and Pukka USA,
Inc., a corporation formed in accordance with the laws of Utah (the “Assignee”),
with a place of business in Utah at 892 North 340 East, American Fork, Utah
84003.



WHEREAS, Assignor is the Nominee Holder of those works described below
(hereinafter the “Conveyed Materials”); and



WHEREAS, Assignor filed patent applications for the Conveyed Materials in behalf
of the Assignee; and



WHEREAS, the Assignee is desirous to be the sole holder of all right, title and
interest, including all patents in the United States and throughout the world,
in and to the Conveyed Materials.



NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are acknowledged, the parties hereby agree as set forth below.



Conveyed Materials. The following patents and provisional patents are herein the
works to be conveyed by Assignor to Assignee:


> Patent Name
> 
> Drive train of a hybrid vehicle utilizing a hydraulic motor, an electric
> motor,
>  and an internal combustion engine
> 
> Patent Number
> 
> 60/732,613
> 
> Filing Date
> 
> 11/3/2005
> 
> Description
> 
> This patent describes a method for using three power sources in an improved
>  hybrid architecture.
> 
>   
> 
>   
> 
> Patent Name
> 
> Integrated electric motor control/transmission control system for use with
>  infinitely variable transmissions in electric vehicles
> 
> Patent Number
> 
> 60/748935
> 
> Filing Date
> 
> 12/1/2005
> 
> Description
> 
> This patent describes a method for using a transmission to control movement of
> a vehicle while
>  maintaining an electric motor in its peak operating range.

Assignment. Assignor, without consideration, relinquishes all right, title,
interest in and to the Conveyed Material in the United States and all
jurisdictions outside the United States, (including, without limitation, the
right to renew any registrations included in the Conveyed Materials, the right
to apply for patents within or outside the United States based in whole or in
part upon the Conveyed Materials, and any priority right that may arise from the
Conveyed Materials), the same to be held and enjoyed by Assignee as fully and
entirely as said interest could have been held and enjoyed by Assignor had this
sale, assignment, transfer and conveyance not been made.

Representations and Warranties. Assignor represents and warrants to Assignee the
following:



Assignor has the right, power and authority to enter into this Agreement; and



Assignor was acting on behalf of the Assignee in filing the patents.



Assignor authorizes the Commissioner of Patents and Trademarks of the United
States and other empowered officials of the United States Patent and Trademark
Office and officials in any applicable jurisdictions outside the United States
to record the transfer of the patents and/or patent applications set forth above
to Assignee





1

--------------------------------------------------------------------------------





as assignee of Assignor’s entire right, title and interest therein. Assignor
agrees to further execute any documents reasonably necessary at any time now or
in the future to effect and/or perfect this assignment or to confirm Assignee’s
ownership of the Conveyed Materials.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Date.

ASSIGNOR

  

  

/s/ Leonard DuCharme                       
Leonard DuCharme

/s/ Paul Ressler                          
Paul Ressler

     

/s/ Darren Jensen                               
Darren Jensen

  


























2

--------------------------------------------------------------------------------

